 


109 HRES 689 IH: Expressing the sense of the House with respect to the 10th anniversary of the beginning of the National Domestic Violence Hotline.
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 689 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Smith of Texas (for himself, Mr. Doggett, and Mr. McCaul of Texas) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Expressing the sense of the House with respect to the 10th anniversary of the beginning of the National Domestic Violence Hotline. 
 
 
Whereas it is estimated that 1 in 4 women could experience domestic violence during their lifetime; 
Whereas means of domestic violence prevention should be promoted by all Americans; 
Whereas 2006 marks the 10th year that the National Domestic Violence Hotline has been answering calls and saving lives; 
Whereas 10 years ago, on February 21, 1996, the Hotline answered its first call; 
Whereas the Hotline is a project of the Texas Council on Family Violence headquartered in Austin, Texas, that provides crisis intervention, information, and referral to victims of domestic violence, their friends, and families; 
Whereas the Hotline operates 24 hours a day, 365 days a year, in more than 140 different languages, with a TTY line available for the deaf, deaf-blind and hard of hearing; 
Whereas the Hotline was created by Congress following the passage of the Violence Against Women Act in 1994 and Congress continues its commitment to American families by continuously strengthening and renewing this important legislation; 
Whereas since taking its first call in 1996, the Hotline has answered over 1,500,000 calls; 
Whereas since its beginning, the Hotline has become a vital link to safety for victims of domestic violence and their families; 
Whereas today, Hotline advocates answer as many as 600 calls per day and an average of 16,500 calls per month from women, men, and children across the Nation; 
Whereas because public awareness about domestic violence has grown, the Hotline has seen a significant increase in call volume, with calls to the Hotline increasing by 200 percent over the last 10 years; and 
Whereas the 10th anniversary of the Hotline marks a true partnership between the Federal Government, businesses, and individuals: Now therefore, be it 
 
That the House— 
(1)supports the National Domestic Violence Hotline; and 
(2)recognizes the 10th anniversary of the Hotline. 
 
